                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                 AT GREENEVILLE

  UNITED STATES OF AMERICA                             )
                                                       )
  v.                                                   )        No. 2:17-CR-017
                                                       )
  CASSANDRA DORENE DAPSON                              )

                               MEMORANDUM AND ORDER

       This criminal case is before the Court on the defendant’s pro se motion for

 compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). [Doc. 243]. The United States

 has responded in opposition to the motion [doc. 247] and the defendant has not submitted a

 reply within the time allowed by this court’s Local Rules.

       The motion is now ripe for the Court’s consideration. For the reasons provided below,

 the motion will be denied.

                                     I.         BACKGROUND

       In November 2017, the Honorable Pamela L. Reeves sentenced the defendant to a 100-

 month term of imprisonment for conspiring to distribute and possess with the intent to

 distribute methamphetamine. The defendant is presently housed at FCI Tallahassee with a

 scheduled    release   date    of        May    31,   2024.   See   Bureau   of    Prisons,

 https://www.bop.gov/inmateloc/ (last visited Nov. 18, 2020). She now moves for immediate

 compassionate release due to the COVID-19 pandemic and numerous health concerns. In the

 alternative, the defendant asks for a transfer to home confinement under the CARES Act.




Case 2:17-cr-00017-RLJ-MCLC Document 248 Filed 11/20/20 Page 1 of 9 PageID #: 948
                                     II.     CARES ACT

        Section 12003 of the Coronavirus Aid, Relief, and Economic Security Act (“CARES

 Act”), Pub. L. No. 116-136, 134 Stat. 281 (2020), presently and temporarily provides for

 expanded prisoner home confinement. However, the CARES Act places decision making

 authority solely within the discretion of the Attorney General and the Director of the Bureau

 of Prisons (“BOP”). Courts therefore do not have power to grant home confinement under

 the CARES Act, and the defendant’s request for relief under that statute will be denied.

                           III. COMPASSIONATE RELEASE

        Section 3582(c)(1)(A)(i) of Title 18, United States Code, allows district courts to

 consider prisoner motions for sentence reduction upon a finding of “extraordinary and

 compelling reasons.” That statute, as amended by the First Step Act of 2018, provides in

 relevant part:

        [T]he court, upon motion of the Director of the Bureau of Prisons, or upon
        motion of the defendant after the defendant has fully exhausted all
        administrative rights to appeal a failure of the Bureau of Prisons to bring a
        motion on the defendant’s behalf or the lapse of 30 days from the receipt of
        such a request by the warden of the defendant’s facility, whichever is earlier,
        may reduce the term of imprisonment (and may impose a term of probation or
        supervised release with or without conditions that does not exceed the unserved
        portion of the original term of imprisonment), after considering the factors set
        forth in section 3553(a) to the extent that they are applicable, if it finds that—

           (i) extraordinary and compelling reasons warrant such a reduction ... and
           that such a reduction is consistent with applicable policy statements issued
           by the Sentencing Commission....

 18 U.S.C. § 3582(c)(1)(A). Prior to the First Step Act, a motion for compassionate release

 could only be brought by the BOP Director, not a defendant. See 18 U.S.C. § 3582(c)(1)(A)

 (2017). The First Step Act amended § 3582(c)(1)(A) to allow a defendant to file a motion

                                               2

Case 2:17-cr-00017-RLJ-MCLC Document 248 Filed 11/20/20 Page 2 of 9 PageID #: 949
 for compassionate release after first asking the BOP to file such a motion on his behalf. See,

 e.g., United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020). Beyond this change, the statute

 still applies the same requirements to a defendant’s motion for compassionate release as

 previously applied to motions by the BOP Director. See, e.g., United States v. Beck, 425 F.

 Supp. 3d 573, 578-79 (M.D.N.C. 2019).

        The United States Sentencing Commission has promulgated a policy statement

 regarding compassionate release under § 3582(c), which is found at U.S.S.G. § 1B1.13 and

 the accompanying application notes. See United States v. McGraw, No. 2:02-cr-00018-LJM-

 CMM, 2019 WL 2059488, at *3 (S.D. Ind. May 9, 2019). While that particular policy

 statement has not yet been updated to reflect that defendants (and not just the BOP) may move

 for compassionate release, courts have universally turned to U.S.S.G. § 1B1.13 to provide

 guidance on the “extraordinary and compelling reasons” that may warrant a sentence

 reduction. Id. at *2 (citations omitted).

        As provided in § 1B1.13, consistent with the statutory directive in § 3582(c)(1)(A)(i),

 the compassionate release analysis requires several findings. First, the Court must address

 whether “[e]xtraordinary and compelling reasons warrant the reduction” and whether the

 reduction is otherwise “consistent with this policy statement.” U.S.S.G. § 1B1.13(1)(A), (3).

 If such reasons are shown, the Court must then determine whether a movant is “a danger to

 the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g).”

 U.S.S.G. § 1B1.13(2). If the Court so finds, the Court must then consider the § 3553(a)

 factors, “to the extent they are applicable.” U.S.S.G. § 1B1.13.



                                               3

Case 2:17-cr-00017-RLJ-MCLC Document 248 Filed 11/20/20 Page 3 of 9 PageID #: 950
     A. Exhaustion

       The defendant has previously submitted a request for compassionate release to the

 BOP, and more than 30 days have passed since that request was received by her warden.

 [Doc. 243, ex. 1]. The Court thus has authority under § 3582(c)(1)(A) to address the instant

 motion. See Alam, 960 F.3d at 832.

     B. Merits

                1. Extraordinary and Compelling Reasons

       Regarding a movant’s threshold burden of demonstrating the existence of

 extraordinary and compelling reasons warranting compassionate release, the Application

 Notes to guideline 1B1.13 provide in material part:

         1. Extraordinary and Compelling Reasons.— ... [E]xtraordinary and
            compelling reasons exist under any of the circumstances set forth below:

         (A) Medical Condition of the Defendant.—

         (i)       The defendant is suffering from a terminal illness (i.e., a serious and
                   advanced illness with an end of life trajectory). A specific prognosis
                   of life expectancy (i.e., a probability of death within a specific time
                   period) is not required. Examples include metastatic solid-tumor
                   cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease,
                   and advanced dementia.

         (ii)      The defendant is—

                  (I)     suffering from a serious physical or medical condition,

                  (II)    suffering from a serious functional or cognitive impairment, or

                  (III)   experiencing deteriorating physical or mental health because of
                          the aging process,

         that substantially diminishes the ability of the defendant to provide self-care
         within the environment of a correctional facility and from which he or she is
         not expected to recover.
                                                  4

Case 2:17-cr-00017-RLJ-MCLC Document 248 Filed 11/20/20 Page 4 of 9 PageID #: 951
  U.S.S.G. § 1B1.13 cmt. n.1(A).

       The Court construes the defendant’s motion as relying on subsection (A)(ii)(I),

 requiring a serious physical or medical condition which substantially diminishes the movant’s

 ability to provide self-care within the prison environment and from which the movant is not

 expected to recover. As extraordinary and compelling reasons, the defendant cites the

 COVID-19 pandemic along with “hypertension, HEP-C virus damaging the immune system

 failure to Epclusa [a hepatitis C medication], white blood count low!, red blood count low,

 thrombocytopenia [a bleeding disorder], hypertropia [an eye movement disorder], otitis

 externa [ear infection], [illegible] low platelets, leucopenia [low white blood cell count],

 hematocrit low [a sign of iron deficiency], [illegible] low, ABL low, TP low, CA low, CO2

 low.” [Doc. 243, p. 2]. The defendant also claims that she “has been awaiting outside

 treatment for the cancer in her legs[.]” [Id., p. 3].

       The defendant has submitted BOP medical records. [Doc. 243, ex. 1]. May 2020

 imaging indicated a suspected benign bone tumor in the lower left leg. Her hepatitis C is

 described as both “successfully treated with Epclusa” and as “failure to Epclusa.” A 2020

 oncology evaluation listed diagnoses of thrombocytopenia and leucopenia and mentioned a

 history of cirrhosis of the liver.

       The BOP’s SENTRY Report shows that the defendant is categorized as Care Level 2.

 “Care Level 2 inmates are stable outpatients who require clinician evaluations monthly to

 every 6 months. Their medical . . . conditions can be managed through routine, regularly

 scheduled appointments with clinicians for monitoring. Enhanced medical resources, such

 as consultation or evaluation by medical specialists, may be required from time to time.” See

                                                 5

Case 2:17-cr-00017-RLJ-MCLC Document 248 Filed 11/20/20 Page 5 of 9 PageID #: 952
 http://www.bop.gov/resources/pdfs/care_level_classification_guide.pdf (last visited Nov.

 18, 2020).

      Solely for purposes of the instant motion, the Court will presume that the defendant’s

 documented medical conditions constitute “extraordinary and compelling reasons” for

 compassionate release. The Court’s analysis will proceed to the remaining steps of the

 compassionate release inquiry.

              2. Danger to Any Other Person or to the Community

        Guideline 1B1.13 provides that compassionate release is only appropriate where

  “the defendant is not a danger to the safety of any other person or to the community, as

  provided in 18 U.S.C. § 3142(g)[.]” U.S.S.G. § 1B1.13(2). Because the defendant has not

  shown that she would not be a danger if released, her motion will be denied.

        Section 3142(g) outlines the factors the Court must consider in determining whether

  a defendant should be detained pending trial. Specifically, § 3142(g) provides:

        (g) Factors to be considered.—The judicial officer shall, in determining
        whether there are conditions of release that will reasonably assure the
        appearance of the person as required and the safety of any other person and
        the community, take into account the available information concerning—

        (1) the nature and circumstances of the offense charged, including whether
            the offense is a crime of violence, a violation of section 1591, a Federal
            crime of terrorism, or involves a minor victim or a controlled substance,
            firearm, explosive, or destructive device;

        (2) the weight of the evidence against the person;

        (3) the history and characteristics of the person, including—




                                             6

Case 2:17-cr-00017-RLJ-MCLC Document 248 Filed 11/20/20 Page 6 of 9 PageID #: 953
               (A) the person’s character, physical and mental condition, family ties,
                   employment, financial resources, length of residence in the
                   community, community ties, past conduct, history relating to drug
                   or alcohol abuse, criminal history, and record concerning
                   appearance at court proceedings; and

               (B) whether, at the time of the current offense or arrest, the person was
                   on probation, on parole, or on other release pending trial,
                   sentencing, appeal, or completion of sentence for an offense under
                   Federal, State, or local law; and

         (4) the nature and seriousness of the danger to any person or the community
         that would be posed by the person’s release.

  18 U.S.C. § 3142(g).

         The Court has considered the above-listed factors and has familiarized itself with

  the Presentence Investigation Report (“PSR”) in this case. [Doc. 96]. The Court has also

  considered the defendant’s SENTRY Report.

         The defendant’s participation in the instant methamphetamine conspiracy was

  substantial. She admittedly distributed an ounce of methamphetamine weekly for a period

  of approximately eight months until her arrest. [Doc. 96, ¶ 14]. When arrested, she and

  an associate were in possession of 6.65 ounces of methamphetamine. [Id., ¶¶ 12-13, 17].

  The defendant was able to commit her crime notwithstanding alleged lumbar fractures,

  alleged back pain, alleged need for back surgery, alleged migraines secondary to an alleged

  bullet in her head, alleged high blood pressure, and untreated hepatitis C. [Id., ¶ 53].

         The defendant’s criminal history includes other controlled substance convictions,

  an assault on her mother, and contempt of court stemming from an apparent violation of

  an order of protection. [Id., ¶¶ 35-38, 40-42]. There have been multiple probation

  violations. [Id., ¶¶ 36-38, 41]. Additionally, there is a lengthy history of polysubstance
                                               7

Case 2:17-cr-00017-RLJ-MCLC Document 248 Filed 11/20/20 Page 7 of 9 PageID #: 954
  abuse. [Id., ¶ 56].

         According to her motion, the defendant “has remained clear conduct while in

  prison.” [Doc. 243, p. 3]. That statement is false. Although the BOP scores her as a low

  security classification with a low risk of recidivism, the defendant has incurred three

  disciplinary sanctions during her current incarceration—for disruption of phone

  monitoring, possession of an unauthorized and unprescribed item, and assault.

         The Court finds that the defendant remains a danger to the safety of another person

  or the community were she to be released at this time. Purported serious health conditions

  did not keep her from extensively participating in the instant conspiracy or committing

  prior crimes. Ongoing misconduct in the BOP signals an ongoing danger to the public.

  The defendant’s motion will accordingly be denied.

         3. Section 3553(a) Factors

         The facts underlying a review of the 18 U.S.C. 3553(a) factors in this case are

  essentially the same as those considered in the preceding section of this memorandum. The

  requested sentence reduction would not reflect the seriousness of the offense of conviction,

  would not promote respect for the law or afford adequate deterrence, and would not

  adequately protect the public from future crimes. See 18 U.S.C. § 3553(a)(2). For these

  additional reasons, the defendant’s compassionate release request will be denied.




                                              8

Case 2:17-cr-00017-RLJ-MCLC Document 248 Filed 11/20/20 Page 8 of 9 PageID #: 955
                                  IV. CONCLUSION

        As provided herein, the defendant’s motion for compassionate release [doc. 243] is

  DENIED.

             IT IS SO ORDERED.

                                                      ENTER:



                                                              s/ Leon Jordan
                                                        United States District Judge




                                            9

Case 2:17-cr-00017-RLJ-MCLC Document 248 Filed 11/20/20 Page 9 of 9 PageID #: 956
